Citation Nr: 1410880	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-11 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for status post lung cancer with sleep apnea, to include the propriety of a reduction from 100 percent to 50 percent, effective November 23, 2010.

2.  Entitlement to a separate compensable rating for sleep apnea.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney

 
ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from April 1966 to September 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that granted service connection for sleep apnea and assigned a 50 percent rating effective September 7, 2010.  

A January 2011 rating decision found that there was clear and unmistakable error in the assignment of the separate 50 percent rating for sleep apnea and rated the disability together with the already service-connected status post lung cancer.  The decision then reduced the rating of the combined disability from 100 percent to 50 percent effective November 23, 2010. 


FINDINGS OF FACT

1.  The Veteran is service-connected for two respiratory disabilities, status post lung cancer and sleep apnea.

2.  When rating coexisting respiratory disabilities, a single rating will be assigned under the diagnostic code which indicates the predominant disability.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a separate compensable rating for sleep apnea.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.96 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  However, this case is one in which the law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist a claimant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid the claimant in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); Wensch v. Principi, 15 Vet. App. 362 (2001).

Separate Compensable Rating for Sleep Apnea

The Veteran is service-connected for two respiratory conditions, status post lung cancer and sleep apnea.  They are rated together as 50 percent disabling as of November 23, 2010.  He claims that he is entitled to a separate compensable rating for sleep apnea.

An April 2010 rating decision granted service connection for status post left upper lobe lobectomy due to squamous cell carcinoma and assigned a 100 percent rating effective February 1, 2010.  Then, an October 2010 rating decision granted service connection for sleep apnea and assigned a separate 50 percent rating effective September 7, 2010.  However, a January 2011 rating decision found that there was clear and unmistakable error in the assignment of the separate 50 percent rating for sleep apnea and rated sleep apnea together with the already service-connected status post lung cancer.

With respect to rating coexisting respiratory conditions, VA regulations provide that ratings under Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic codes 6600 through 6817 or 6822 through 6847.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher rating where the severity of the overall disability warrants such rating.  38 C.F.R. § 4.96 (2013). 

The Veteran's status post lung cancer has been rated under Diagnostic Codes 6819-6844.  38 C.F.R. § 4.97 (2013).  His disability has been rated under Diagnostic Code 6844 for post-surgical residuals (lobectomy, pneumonectomy, etc.).  38 C.F.R. § 4.27 (2013).  Diagnostic Code 6819 provides for the rating of malignant neoplasms of any specified part of the respiratory system exclusive of skin growths.  38 C.F.R. § 4.97 (2013).

Although a separate rating is no longer in effect, sleep apnea is rated under Diagnostic Code 6847 for sleep apnea syndromes.  38 C.F.R. § 4.97 (2013).  

VA regulations provide that, when rating coexisting respiratory conditions, a single rating will be assigned under the Diagnostic Code which reflects the predominant disability.  While the Veteran's sleep apnea had been initially rated separately under Diagnostic Code 6847, the assignment of that separate rating was in error and the disability has since been rated with status post lung cancer in accordance with VA regulations.  Ratings pursuant to Diagnostic Codes 6819, 6844, and 6847, where there is lung involvement of the malignancy, will not be combined with each other.  38 C.F.R. § 4.96 (2013).

The Board is sympathetic to the Veteran's situation.  However, VA regulations pertaining to the rating of coexisting respiratory conditions are clear and specific, and the Board is bound by that authority.  Thus, there is no legal basis for a separate compensable rating for sleep apnea.  Therefore, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board notes that the record indicates that the Veteran's sleep apnea may now be the predominant disability.  However, regardless of whether the status post lung cancer or sleep apnea is the predominant disability, the Veteran is still entitled to only one rating under VA regulations for his respiratory conditions, which may be elevated to the next higher rating if the severity of the disability warrants.  However, that determination is a decision to be made when determining the propriety of the rating, to include which condition is the predominant disability.  The claim for increased rating, and restoration of rating, is the subject of the remand below.


ORDER

A separate compensable rating for sleep apnea is denied.


REMAND

Further development is needed on the claim for a higher rating for status post lung cancer with sleep apnea.

The Veteran's claims file shows that numerous treatment notes from the Omaha VA Medical Center (VAMC) relevant to the rating of respiratory disabilities have been added since the issuance of the March 2011 statement of the case.  Thus, they must be reviewed by the RO in the first instance.  38 C.F.R. §§ 19.31, 20.1304 (2013).

The VA treatment notes added to the claims file show that outside medical records have been scanned into the electronic record.  A December 3, 2012, note cites a pulmonary function test conducted that day.  A December 10, 2012, note cites pulmonary progress notes.  Those outside medical records are relevant to the appeal.  Therefore, an attempt must be made to associate them with the claims file.  Also, a March 14, 2011, note cites to internal medicine notes.  While it is unclear whether those notes are relevant to the appeal, to ensure a complete record, an attempt must be made to associate those records also.

The Veteran was last examined by VA for his respiratory disabilities in November 2010, over three years ago.  Thus, his last examination is stale.  His disability may have worsened since the date of the last examination.  To properly adjudicate the increased rating claim, another examination should be scheduled.  The Veteran has not been examined by VA for sleep apnea.  Thus, the examination should address the severity of sleep apnea.

Prior to the examination, any outstanding medical records should be obtained.  The Veteran receives treatment from the Omaha VAMC and a private pulmonologist, and the record contains treatment notes through October 2013.  Thus, any outstanding treatment notes since that time should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records of treatment from the Omaha VAMC since October 2013.

2.  Attempt to associate with the claims file the outside medical records cited in the VA treatment notes dated December 3, 2012, December 10, 2012, and March 14, 2011, in the electronic claims file.  Also, attempt to associate any other outside medical records cited in the VA treatment notes obtained on remand.

3.  Then, schedule the Veteran for a VA examination to determine the current severity of status post lung cancer and sleep apnea.  The examiner must review the claims file and note that review in the examination report.  All indicated tests, to include a pulmonary function test, must be performed.  A complete rationale must be provided for all opinions.

4.  Then, readjudicate the claim, with consideration of all evidence added to the record since the March 2011 statement of the case.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


